Citation Nr: 1100683	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-24 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Evaluation of loss of teeth 2 and 3 with prosthesis, residual 
of squamous cell carcinoma of the right palate and maxilla, 
currently evaluated as 0 percent disabling.  

2.  Evaluation of partial loss of hard palate with prosthesis, 
residual of squamous cell carcinoma of the right palate and 
maxilla, currently evaluated as 0 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had verified active service from August 1967 to July 
1970.      

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.          

Several issues have been raised by the record which have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  During the Veteran's September 2010 
hearing before the undersigned, the Veteran's 
representative indicated an interest in service connection 
claims for breathing and scar disorders secondary to the 
service-connected residuals of oral cancer.  Other 
evidence, moreover, indicates that service connection 
findings for glandular, nodular, and sinus disorders, 
secondary to the service-connected residuals of oral 
cancer, may be warranted.  As the Board does not have 
jurisdiction over these issues, each is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Evidence of record demonstrates that the Veteran underwent 
surgery in 2004 for oral cancer.  Private records in the claims 
file show that a certain portion of the Veteran's maxilla was 
removed.  These records show that a certain portion of the hard 
palate was removed as well.  To rate the Veteran properly for 
these service-connected residuals, the Board must determine the 
amount of maxilla that was removed, and the amount of hard palate 
that was removed.  

Under Diagnostic Code (DC) 9911, compensable evaluation is 
warranted where there is a loss of half or more of the hard 
palate.  Similarly, under DCs 9914 and 9915, a compensable 
evaluation may be warranted where there is a loss of 25 percent 
or more of the maxilla.  See 38 C.F.R. § 4.150 (2010).  The Board 
also notes that malunion or nonunion of the maxilla may lead to 
compensable evaluation under DC 9916.  

In the May 2008 VA compensation examination report of record, it 
is stated that, "there is a 60 percent defect (missing) of the 
right posterior hemiplate which involves both the soft and hard 
palate."  But this report does not indicate what percentage of 
the hard palate was missing.  Moreover, a November 2004 private 
report notes, "surgical resection of right maxilla and hard 
palate [.]"  But this report does not specify percentages 
either.  These reports do not provide with sufficient detail the 
percentage of removal at issue here.  As such, the Veteran should 
undergo additional VA compensation medical examination to 
determine exactly what percentage of his maxilla has been 
removed, and exactly what percentage of his hard palate has been 
removed.  Moreover, the report should indicate whether malunion 
or nonunion of the Veteran's maxilla has occurred.   

The Board finds remand warranted on two other bases as well.  

First, based on the evidence of record, the Board is considering 
whether the schedular evaluations are inadequate here.  The 
Veteran's testimony before the undersigned indicates that the 
Veteran's service-connected residuals of his cancer surgery may 
present an exceptional or unusual disability picture.  As such, 
the Board finds that medical inquiry into this issue would be 
helpful as well.  38 C.F.R. § 3.321(b)(1) (2010).   

Second, the Veteran has not been issued a VCAA notification 
letter which details evidentiary requirements with increased 
rating claims for dental disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice with regard to his 
claims for increased rating asserted in 
October 2008.  

2.  The Veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature and severity of the service-
connected residuals of his July 2004 
surgery.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made. All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The Veteran's complaints 
should be recorded in full.

3.  The examiner should detail what 
percentage of the Veteran's maxilla has 
been removed as a result of his service-
connected oral cancer, and what percentage 
of his hard palate has been removed.  The 
examiner should determine whether there is 
nonunion or malunion with the Veteran's 
maxilla.  

4.  The examiner should also provide an 
opinion on whether the Veteran's service-
connected residuals present an exceptional 
or unusual disability picture which causes 
marked interference with employment or 
frequent periods of hospitalization.  The 
examiner should opine on whether the 
diagnostic criteria here reasonably 
describe or contemplate the severity and 
symptomatology of the Veteran's service-
connected oral disabilities.   

5.  Any conclusion reached should be 
supported by a rationale.

6.  The issues on appeal should then be 
readjudicated.  If a determination remains 
unfavorable to the Veteran, he should be 
issued a Supplemental Statement of the 
Case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



